        Case 1:18-cv-00132-GSK Document 63              Filed 03/19/20   Page 1 of 5



                                       Slip Op. 20-36

               UNITED STATES COURT OF INTERNATIONAL TRADE


 TRENDIUM POOL PRODUCTS, INC.,

                       Plaintiff,
                                                Before: Gary S. Katzmann, Judge
        v.
                                                Court No. 18-00132
 UNITED STATES,

                       Defendant.


                                         OPINION

[The court sustains Commerce’s Remand Results.]
                                                          Dated: March 19, 2020

Kristen Smith, Mark Tallo and Sara E. Yuskaitis, Sandler Travis & Rosenberg, P.A., of
Washington, DC, for plaintiff.

Elizabeth A. Speck, Senior Trial Counsel, Commercial Litigation Branch, Civil Division, U.S.
Department of Justice, of Washington, DC, for defendant. With her on the brief were Joseph H.
Hunt, Assistant Attorney General, Jeanne E. Davidson, Director, and Tara Hogan, Assistant
Director. Of counsel was Rachel Bogdan, Office of the Chief Counsel for Trade Enforcement &
Compliance, U.S. Department of Commerce, of Washington, DC.

       Katzmann, Judge: The court returns to the question of whether the scope of the United

States Department of Commerce’s (“Commerce”) antidumping and countervailing duty orders on

corrosion resistant steel (“CORE” or “CORES”) from Italy and the People’s Republic of China

(“China”) cover pool kits and pool walls (collectively, “pool walls”). Before the court now is

Commerce’s Final Results of Redetermination Pursuant to Court Remand (Dep’t Commerce Nov.

17, 2019), ECF No. 57 (“Remand Results”), which the court ordered in Trendium Pool Products,

Inc. v. United States, 43 CIT __, 399 F. Supp. 3d 1335 (2019). Under protest, Commerce found

that the CORES components in Trendium Pool Products Inc.’s (“Trendium”) pool walls were
         Case 1:18-cv-00132-GSK Document 63               Filed 03/19/20     Page 2 of 5
Court No. 18-00132                                                                          Page 2


outside the scope of Certain Corrosion-Resistant Steel Products from India, Italy, the People’s

Republic of China, the Republic of Korea and Taiwan: Amended Final Affirmative Antidumping

Determination for India and Taiwan, and Antidumping Duty Orders, 81 Fed. Reg. 48,390 (July

25, 2016); Certain Corrosion-Resistant Steel Products from India, Italy, the Republic of Korea and

the People’s Republic of China: Countervailing Duty Order, 81 Fed. Reg. 48,387 (July 25, 2016)

(collectively, “Orders”). Trendium and the United States (“the Government”) request that the

court sustain the Remand Results. The court sustains the Remand Results.

                              BACKGROUND AND DISCUSSION

       The relevant legal and factual background of the proceedings involving Trendium has been

set forth in greater detail in Trendium Pool Products, 399 F. Supp. 3d at 1337–41. Information

pertinent to the instant matter is set forth below.

       1. On May 10, 2018, Commerce determined in a final scope ruling that Trendium’s pool

walls fell within the scope of antidumping and countervailing duty orders covering CORES from

Italy and China. Memo from Commerce, Re: Transfer of Scope Ruling Request (May 10, 2018),

P.R. 15 (“Final Scope Ruling”). In that scope ruling, Commerce evaluated the CORES included

in the pool walls to determine whether the potentially subject merchandise included in a larger

product item fell within the literal terms of the antidumping and/or countervailing order. See Mid

Continent Nail Corp. v. United States, 725 F.3d 1295, 1302 (Fed. Cir. 2013). See also Final Scope

Ruling at 6–9. Commerce then concluded that “the individual components of Trendium’s finished

pool kits that were fabricated from Chinese- and Italian-origin CORE fell within the plain language

of the scope of the Orders.” See Final Scope Ruling at 7–8. Commerce next analyzed “whether

the component’s inclusion in a larger product should, nonetheless, result in the component’s

exclusion from the scope of the order(s) based on the criteria listed in 19 CFR 351.225(k)(1)” and
         Case 1:18-cv-00132-GSK Document 63               Filed 03/19/20     Page 3 of 5
Court No. 18-00132                                                                           Page 3


concluded that the incorporation of CORES into larger products would not take it outside the scope

of the Orders. Id. at 8–9.

       Trendium appealed the Final Scope Ruling to the court, arguing that finished products,

including Trendium’s pool walls, were never considered during the investigation into CORES and

not covered by the plain language of the scope of the Orders. Pl.’s Mot. for J. on the Agency R.

at 9, Jan. 7, 2019, ECF No. 37. The court held that Commerce erred in its analysis because it failed

to make a threshold inquiry: “whether the item as imported in its assembled condition qualifies as

a mixed-media item in the first instance.” Trendium Pool Products, 399 F. Supp. 3d at 1343 n.3.

In answering this inquiry, the court concluded that the pool walls were unitary items because “the

CORES lo[st] its identity as a raw input and can only be used for practical purposes as an above

ground pool.” Id. at 1346. The court thus found that the plain language of the Orders was

unambiguous, did not include downstream products, and thus did not cover Trendium’s finished

pool walls. Id. The court concluded that Commerce’s scope determination was neither supported

by substantial evidence nor in accordance with law. Id. Accordingly, the court ordered Commerce

to redetermine the scope of the Orders on remand. Id.

       2. Commerce issued its draft remand results, in which, under protest, it “redetermine[d]

that the Chinese- and Italian-origin CORE components in Trendium’s pool kits and pool walls fall

outside of the scope of the Orders.” Draft Results of Redetermination Pursuant to Court Remand

at 2 (Dep’t Commerce Oct. 16, 2019), ECF No. 58. Trendium commented on the draft results,

finding them “consistent” with the court’s order. Mem. re: Trendium Pool Products, Inc.’s

Comments on Draft Remand Determination in CIT 18-00132 at 2, Oct. 25, 2019, ECF No. 58.

Commerce published the final Remand Results and filed them with the court on November 18,

2019. In the Remand Results, Commerce again, under protest, “redetermined that the Chinese-
        Case 1:18-cv-00132-GSK Document 63              Filed 03/19/20      Page 4 of 5
Court No. 18-00132                                                                        Page 4


and Italian-origin CORE components in Trendium’s pool kits and pool walls fall outside of the

scope of the Orders.” Remand Results at 2. Trendium filed its comments on the Remand Results

with the court on December 18, 2019. Pl.’s Comments in Support of Commerce’s Remand

Results, ECF No. 59 (“Pl.’s Comments”). The Government filed its response to Trendium’s

comments on January 15, 2020. Def.’s Resp. Comments on the Remand Redetermination and

Proposed Order, ECF Nos. 60–62 (“Def.’s Resp.”).

       3. Commerce’s Remand Results are consistent with the court’s remand order and previous

opinion. In the Remand Results, Commerce concluded that the pool walls were not covered by

the plain language of the Orders. Commerce noted that because the court determined that the

subject merchandise fell outside of the scope of plain language of the Orders, Commerce need not

proceed to further analysis under 19 C.F.R. §§ 351.225(k)(1) or k(2). The Government, moreover,

stated in its comments that “Commerce has now complied with the instructions in the [c]ourt’s

remand order” by “determin[ing], under protest, that the Chinese- and Italian- origin CORE

components in Trendium’s pool kits and pool walls are not covered by the Orders.” Def.’s Resp.

at 2. Trendium agreed in its comments, stating that “Commerce directly complied with this

[c]ourt’s ruling,” and now “requests that this [c]ourt affirm Commerce’s Remand as compliant

with” this court’s remand order and opinion. Pl.’s Comments at 1–2. The court finds that the

Remand Results complied with the court’s order and opinion and thus concludes that the Remand

Results are supported by substantial evidence and in accordance with law.

                                           CONCLUSION

       The court sustains Commerce’s Remand Results.

       SO ORDERED.

                                                           /s/ Gary S. Katzmann
                                                           Gary S. Katzmann, Judge
       Case 1:18-cv-00132-GSK Document 63   Filed 03/19/20   Page 5 of 5
Court No. 18-00132                                                         Page 5



Dated: March 19, 2020
       New York, New York
